Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Preston on 25 January 2021.

The application has been amended as follows: 

Claim 2, line 4:  “[[an]]the axial direction”
Claim 10, line 4:  “[[an]]the axial direction”
Claim 14, line 1:  “[[the]]a first flow straightening portion”
Claim 14, line 2:  “[[an]]the axial direction”
Claim 16, line 5:  “[[an]]the axial direction”
Election/Restrictions
Claims 1-16, 18, 20, and 21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6 February 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6 February 2020 is withdrawn.  Claims 4, 9-12, 14, and 15, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747